Exhibit 10.1

WARBURG, PINCUS EQUITY PARTNERS, L.P.

450 Lexington Avenue

New York, NY 10017

January 19, 2010

InterMune, Inc.

3280 Bayshore Boulevard

Brisbane, CA 94005

Attention: Chief Executive Officer

Re: Amendment to Amended and Restated Standstill Agreement

Gentlemen:

In connection with the acquisition of Common Stock, par value $0.001 per share
(the “Common Stock”), of InterMune, Inc., a Delaware corporation (the
“Company”), by Warburg, Pincus Equity Partners, L.P., a Delaware limited
partnership (“WPEP”), Warburg, Pincus Netherlands Equity Partners I, C.V., a
Netherlands limited partnership (“WPEP I”), Warburg, Pincus Netherlands Equity
Partners II, C.V., a Netherlands limited partnership (“WPEP II”), Warburg,
Pincus Netherlands Equity Partners III, C.V., a Netherlands limited partnership
(“WPEP III” and, together with WPEP, WPEP I and WPEP II, the “Purchasers”),
Warburg Pincus & Co., a New York general partnership and the sole general
partner of each of the Purchasers (“WP”), and Warburg Pincus LLC, a New York
limited liability company and the sole manager of each of the Purchasers (“WP
LLC” and, collectively, WP LLC, WP and the Purchasers are referred to herein as,
the “Purchaser Group”), in relation to the Company’s public offering of Common
Stock pursuant to the Prospectus Supplement filed in January, 2010 (including
any related free writing prospectus and any amendment thereof or supplement
thereto dated on or prior to January 31, 2010) and the related Registration
Statement (File No. 333-161758), the Company and the Purchaser Group hereby
amend Section 6 of that certain Amended and Restated Standstill Agreement, dated
October 29, 2004 (the “Amended and Restated Standstill Agreement”) in its
entirety as follows:

“6. Limitation on Sales.

(a) Without the prior written consent of a majority of the members of the Board
who are not affiliated with the Purchaser Group (the “Independent Board
Members”), no sales of Common Stock Beneficially Owned by the Purchaser Group
shall be made pursuant to a private sale or other exemption from the
registration requirements of the Securities Act of 1933, as amended (the “Act”)
if the Purchaser Group has knowledge that either (i) the purchaser of such
shares is an entity whose primary business consists of developing,
manufacturing, distributing and/or selling biotechnology or pharmaceutical
products (a “Biotechnology or Pharmaceutical Business”) and such purchaser and
its Affiliates would, after giving effect to such sale, Beneficially Own more
than 10.0% of the Common Stock then outstanding; provided, however, that for the
sake of clarity in no event shall the foregoing prevent the Purchaser Group from



--------------------------------------------------------------------------------

selling any or all of the shares Beneficially Owned by the Purchaser Group to
one or more private equity funds, hedge funds or other investment funds,
irrespective of whether such funds invest in Biotechnology or Pharmaceutical
Businesses; or (ii) the purchaser of such shares has announced an unsolicited
tender offer for the Common Stock without the prior consent of a majority of the
Independent Board Members and at the time of the sale such tender offer has not
either been withdrawn or approved by a majority of the Independent Board
Members; provided, that, prior to any sales described in this Section 6(a),
other than Market Transfers (as defined below), the Purchaser Group shall, to
the extent commercially practicable, determine the identity of all purchasers
and their affiliates and, if the identity of such purchaser(s) is determined,
the Purchaser Group shall use its commercially reasonable efforts to determine
the primary business and beneficial ownership of all such purchasers and their
affiliates and whether such purchaser(s) has announced an unsolicited tender
offer for the Common Stock. For the purposes of this Section 6(a), “Market
Transfers” shall mean sales effected through a securities exchange or national
quotation system or through a broker, dealer or other market maker, in a manner
in which the identity of the purchaser, other than the broker, dealer, or market
maker through which such sale is being effected, has not been designated by the
Purchaser Group and is effected in a manner through which the identity of the
purchaser cannot or would not customarily be available to the Purchaser Group as
the seller.

(b) The provisions of Section 6(a) shall have no force or effect if, at the time
of such sale, the Purchaser Group and their Affiliates Beneficially Own 10.0% or
less of the Common Stock.

(c) Notwithstanding any provision of this Section 6 to the contrary, the
Purchaser Group shall be permitted to distribute shares of Common Stock
Beneficially Owned by them to their respective general and limited partners
without restriction.”

This amendment of the Amended and Restated Standstill Agreement set forth herein
(this “Standstill Amendment”), together with the Amended and Restated Standstill
Agreement (to the extent not amended hereby), represent the entire agreements of
the parties and, except as otherwise expressly stated in this Standstill
Amendment, all of the terms and provisions of the Amended and Restated
Standstill Agreement shall remain in full force and effect, without amendment or
modification. Previously WPEP II was dissolved and in connection with the
dissolution, any shares of Common Stock owned by WPEP II were transferred to
WPEP I. Accordingly, the parties agree that WPEP II is no longer deemed to be a
party to the Amended and Restated Standstill Agreement and that WPEP II’s
consent is not required to executed this Standstill Amendment.

This Standstill Amendment may be executed in counterpart (including by facsimile
or via other electronic transmission), each of which shall be deemed an
original.

[Remainder of page left blank intentionally.]

 

2



--------------------------------------------------------------------------------

If you are in agreement with the terms set forth above, please sign this
Standstill Amendment in the space provided below and return an executed copy to
the undersigned.

Very truly yours,

 

WARBURG, PINCUS EQUITY PARTNERS, L.P.       WARBURG, PINCUS NETHERLANDS
EQUITY PARTNERS I, C.V. By:    Warburg Pincus & Co., its General Partner      
By:    Warburg Pincus & Co., its General Partner By:   

/s/ Jonathan Leff

      By:   

/s/ Jonathan Leff

Name:    Jonathan Leff       Name:    Jonathan Leff Title:    Partner      
Title:    Partner WARBURG, PINCUS NETHERLANDS EQUITY PARTNERS III, C.V.      
WARBURG PINCUS & CO. By:    Warburg Pincus & Co., its General Partner         
By:   

/s/ Jonathan Leff

      By:   

/s/ Jonathan Leff

Name:    Jonathan Leff       Name:    Jonathan Leff Title:    Partner      
Title:    Partner INTERMUNE, INC.       WARBURG PINCUS LLC By:   

/s/ Daniel G. Welch

      By:   

/s/ Jonathan Leff

Name:    Daniel G. Welch       Name:    Jonathan Leff Title:    President and
Chief Executive Officer       Title:    Managing Partner

 

3